Dismissed and Memorandum Opinion filed March 24, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00414-CV

                       SHAWNA K. MILNE, Appellant
                                        V.
                        KOOROSH OLYAIE, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1045855

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 19, 2014. The clerk’s record
was filed June 26, 2014. No reporter’s record was taken. No brief was filed.

      On January 27, 2015, this court issued an order stating that unless appellant
submitted a brief on or before February 26, 2015, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                             PER CURIAM

Panel consists of Justices Christopher, Donovan and Wise.